United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    January 27, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 04-60818



     HAM MARINE, INC., EAGLE PACIFIC
     INSURANCE COMPANY,

                                           Petitioners,

          versus

     DIRECTOR, OFFICE OF WORKER’S
     COMPENSATION PROGRAMS; U.S.
     DEPARTMENT OF LABOR; ROBERT
     KEYES, JR; P & T INSULATION
     COMPANY; RELIANCE NATIONAL
     INDEMNITY COMPANY, (MISSISSIPPI
     INSURANCE GUARANTY ASSOCIATION,
     SUCCESSOR IN INTEREST),

                                           Respondents.



                     Petition For Review of the
               Decision of the Benefits Review Board


Before GARWOOD, PRADO and OWEN, Circuit Judges.

PER CURIAM:*

     Petitioners, Ham Marine Inc. (Ham) and its Longshore & Harbor

Workers Compensation Act (LHWCA) insurance carrier, Eagle Pacific

Insurance Company (Eagle), appeal the decision of the Benefits

Review Board (BRB) affirming the decision of the Administrative Law



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Judge (ALJ) holding Robert Keyes, Jr. (Keyes) entitled to LHWCA

compensation benefits from Ham on account of injury sustained by

Keyes May 5, 1999, in the course of his employment with Ham.   Keyes

was subsequently employed by P & T Insulation Company Inc. (P & T)

from August 1999 until March 3, 2000.1

     The sole contentions of petitioners Ham and Eagle before this

court are:

     First, that the ALJ and the BRB “erred in finding that . . .

[Keyes’s] work at P & T did not aggravate, accelerate or combine

with the initial [May 5, 1999] injury [while employed at Ham] so as

to terminate the liability of Ham Marine with regard to . . . [the

May 5, 1999] injury;” and

     Second (and last), that the BRB erred in affirming the ALJ’s

decision because the ALJ erroneously discounted evidence of two

doctors and a therapist who treated Keyes and credited the evidence

of Dr. Bazzone.

     We reject these contentions and affirm the BRB.

     We may not reweigh the evidence or substitute our own view of

the facts for those of the ALJ, but must instead affirm the ALJ’s

     1
        P & T and its LHWCA insurer, Reliance National Insurance
Company (Reliance), are respondents here (as they were before the
BRB), and were likewise made parties to the proceedings before the
ALJ where Keyes was claimant and Ham was the employer. Ham and
Eagle appealed the ALJ’s decision to the BRB. Neither Keyes nor
P&T, nor Reliance, appealed from the ALJ’s decision to the BRB, nor
has any of them appealed from the BRB’s decision to this court.
P&T (and Reliance) defend in this court the decision of the BRB
(and that of the ALJ).    Keyes has not filed any brief in this
court.

                                 2
findings if they are supported by substantial evidence.        Director,

OWCP v. Ingalls Shipbuilding, Inc., 125 F.3d 303, 305 (5th Cir.

1997).   In this context, findings by the trier of fact may be

affirmed even though we deem them to be contrary to the weight of

the medical testimony. See, e.g., Todd Shipyards Corp. v. Donovan,

300 F.2d 741, 742 (5th Cir. 1962). “Credibility determinations and

the resolution of conflicting evidence are the prerogative of the

fact finder, here the ALJ” and “he is entitled to weigh the medical

evidence – including the relative credibility of the competing

experts . . .”.   Atlantic Marine, Inc. v. Bruce, 661 F.2d 898, 900

(5th Cir. 1981) (internal quotation marks and citations omitted).

The ALJ found that Keyes’s condition was “the natural result” of

the May 5, 1999 injury he sustained while in the course of his

employment by Ham and was not in fact “aggravated, exacerbated or

worsened by working with P & T.”           Considering the record as a

whole,   this   finding   is   supported    by   substantial   evidence,

including, but by no means limited to, the testimony of Dr.

Bazzone. This finding by the ALJ, and our determination that it is

supported by substantial evidence on the record as a whole, is,

under a view of the law most favorable to Ham, fatal to its

contention that the effects on Keyes’s condition of his work with

P & T terminated the liability of Ham (and Ham does not contend

otherwise).

     We further conclude that the ALJ adequately explained, and


                                   3
showed good cause, why in the challenged respects he gave greater

weight to the testimony of Dr. Bazzone than to that of Drs.

McCluskey and Fineburg and the physical therapist.   See Scott v.

Heckler, 770 F.2d 482, 485 (5th Cir. 1985).

     Accordingly, the decision of the BRB is

                            AFFIRMED.




                                4